Citation Nr: 1003569	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-35 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant  




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to 
July 1991.  He died in October 2006.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant was afforded an October 2009 Central 
Office Board hearing before the undersigned Veterans Law 
Judge.  The hearing transcript is included with the record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This issue is remanded to afford the appellant an opportunity 
to submit evidence before the RO/AMC in light Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), and Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In this case, the RO denied service connection for the cause 
of the Veteran's death in a December 2006 rating decision, of 
which the appellant was notified in that same month.  In 
January 2007, she submitted a statement to the RO in 
response, in which she asked the RO to "review and 
reconsider your decision."  The RO, as explained in the 
November 2008 statement of the case, did not consider this 
statement as a notice of disagreement; rather, the RO treated 
it as a "claim for reconsideration."  The RO again denied 
service connection for the cause of the Veteran's death in a 
June 2007 rating decision.  In the June 2007 letter notifying 
the appellant of this action, the RO informed her that her 
claim remained denied, and that she had until December 22, 
2007 to appeal the December 2006 decision.

In June 2007, the appellant filed another statement asserting 
that she should be granted DIC benefits.  The RO again denied 
the claim in a February 2008 rating decision, of which the 
appellant was informed by a letter in June 2008.  The 
appellant filed a VA Form 9 later in June 2008, which the RO 
accepted as a notice of disagreement with the June 2007 
rating decision. 

The RO furnished a notice letter in March 2009 that fully 
complied with the Court's ruling in Kent and partially 
complied with the Hupp ruling.  However, the appellant did 
not have the opportunity to submit information and evidence 
in light of this notice before the agency of original 
jurisdiction (RO/AMC).  The last adjudication action by the 
RO was the November 2008 Statement of the Case prior to the 
March 2009 notice letter.  

The March 2009 letter advised the appellant of the 
information and evidence necessary to substantiate a petition 
to reopen a previously denied claim for new and material 
evidence in full compliance with the Court's holding in Kent.  
The March 2009 letter also notified the appellant about the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and an explanation of 
the evidence and information required to substantiate a DIC 
claim based on a condition not yet service connected.  Hupp, 
supra.  The March 2009 letter did not identify the Veteran's 
service connected disabilities at the time of his death.  Id.  
The appellant indicated actual knowledge of the Veteran's 
service connected disabilities at the Board hearing.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and Court cases concerning the necessity of 
both a specific notification letter and an adjudication of 
the claim at issue following that letter.  See also Mayfield 
v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  To afford the appellant 
due process, this claim must be remanded to give the 
appellant an opportunity to submit evidence before the RO/AMC 
in light of Hupp and Kent.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant a comprehensive 
notification letter as the information and 
evidence necessary to substantiate a 
petition to reopen for new and material 
evidence and claim for service connection 
for cause of death.  Kent, supra.; Hupp, 
supra.  The letter must provide notice 
that the Veteran was in receipt of service 
connection for the following disabilities: 
posttraumatic stress disorder, obstructive 
and restrictive lung disease, multiple 
joint pain including knees, ankles, 
elbows, fingers, and right ankle due to an 
undiagnosed illness.  

2.  After notifying the appellant of the 
information above, allow the appellant a 
60 day period to respond.  

3.  After completion of the above, and any 
additional development of the evidence, 
review the record, to include all 
additional evidence, and readjudicate the 
claim.  If any benefits sought remain 
denied, the appellant and her 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


